DETAILED ACTION
	This is a non-final rejection in response to the application filed 12/27/18. Claims 1-8 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Claims 1 and 4-6 recites the limitation "parallel with the axial direction" and the limitation “parallel with the radial direction”.  
It is unclear how the duct can extend in a direction that is parallel with the axial direction.  As the axial direction would include every plane that goes along the axis of the engine, the duct cannot extend in the axial direction and be parallel with the axial direction.  For the purposes of examination, the claims are interpreted to mean the duct having a structure in which at least a portion of a region extending from the entrance to the exit extends in parallel with an axis of the engine.
It is unclear how the burner can open in a direction parallel with the radial direction.  As the radial direction would include every plane that goes is perpendicular with the axis of the engine, the burner cannot open in a direction parallel to the radial direction and be perpendicular to the axial direction.  For the purposes of examination, the claims are interpreted to mean the supplemental burner opens in a radial direction perpendicularto the axial direction, and wherein the exit of the duct opens in the radial direction.
Additionally,  there is insufficient antecedent basis for this limitation “the radial direction” in claims 4-6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata et al. (CA 2885287A1).
Regarding independent claim 1, Ogata teaches a gas turbine combustor 10 which combusts fuel F1 with compressed air A supplied from a compressor, and supplies a combustion gas to a turbine 3, the gas turbine combustor comprising: 
a casing H coupled to a main housing of the turbine; 
a liner (not labeled, see figure 2) having a configuration in which a combustion chamber extending in an axial direction of the gas turbine combustor is formed inside the liner, an upstream portion including a head portion of the liner is accommodated in the casing, and a downstream portion located downstream of the upstream portion is accommodated in the main housing (see figure 2); 
a main burner 12 provided at the head portion of the liner; 
a supplemental burner 20 including an injection port 20i located between the liner and the casing, the supplemental burner being configured to inject an air-fuel mixture in which supplemental burning fuel containing hydrogen and the compressed air taken into the supplemental burner through a space formed between the liner and the casing are mixed; and 
a duct 21 including an entrance connected to the injection port (not labeled but shown in figure 2 and 3A) of the supplemental burner and an exit which opens in the combustion chamber 10, the duct having a structure in which at least a portion of a region extending from the entrance to the exit extends in parallel with the axial direction. The duct spans both radial and axial directions and thus meets this limitation.

dependent claim 2, Ogata teaches wherein the exit of the duct opens in the combustion chamber at the downstream portion of the liner (as shown in figure 2). 
Regarding dependent claim 3, Ogata teaches wherein the duct includes an air introduction port 43 at a location that is in the vicinity of the exit, the space formed between the liner and the casing and an inside of the duct being in communication with each other via the air introduction port (see figure 3a). 
Regarding dependent claim 4, Ogata teaches wherein the supplemental burner is supported by a peripheral wall H of the casing, and the injection port of the supplemental burner opens in a direction parallel to a radial direction perpendicular to the axial direction, and wherein the exit of the duct opens in the direction parallel to the radial direction.  Both opening and exit are aligned in the radial direction.
Regarding dependent claim 7, Ogata teaches wherein an entrance-side end portion of the duct 21 is secured to the supplemental burner, and an exit-side end portion of the duct is inserted into a through-hole provided in the liner 41 with an allowance (As shown in figure 3A). 
Regarding dependent claim 8, Ogata teaches wherein the entrance of the duct 21 is disposed to face the injection port 20i of the supplemental burner 20, an exit-side end portion of the duct is inserted into a through-hole 41 provided in the liner with an allowance, and at least a portion of the region extending from the entrance of the duct to the exit of the duct, is retained by a retaining member provided at the liner (as shown in figure 3A, there is a shoulder portion on the duct that retains it in the opening 41 of the liner 9).
Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi et al. (US 20110094239).
Regarding independent claim 1, Koizumi teaches a gas turbine combustor 12 which combusts fuel [0039] with compressed air 102 supplied from a compressor, and supplies a combustion gas to a turbine 4, the gas turbine combustor comprising: 
a casing 10 coupled to a main housing of the turbine; 
a liner [0046] having a configuration in which a combustion chamber extending in an axial direction of the gas turbine combustor is formed inside the liner, an upstream portion including a head portion of the liner is accommodated in the casing, and a downstream portion located downstream of the upstream portion is accommodated in the main housing (see figure 1); 

a supplemental burner 302 including an injection port located between the liner and the casing, the supplemental burner being configured to inject an air-fuel mixture in which supplemental burning fuel containing hydrogen and the compressed air taken into the supplemental burner through a space formed between the liner and the casing are mixed [0059]; and 
a duct 302 including an entrance connected to the injection port (see figure below) of the supplemental burner and an exit which opens in the combustion chamber 12, the duct having a structure in which at least a portion of a region extending from the entrance to the exit extends in parallel with the axial direction (see figure 1). 

    PNG
    media_image1.png
    392
    743
    media_image1.png
    Greyscale


Regarding dependent claim 5, Koizumi teaches wherein the supplemental burner is supported by a peripheral wall 55 of the casing, and the injection port (see figure above) of the supplemental burner opens in a direction parallel to the axial direction, and wherein the exit of the duct opens in a direction parallel to a radial direction perpendicular to the axial direction (at 303). 
Regarding dependent claim 6, Koizumi teaches wherein the supplemental burner is disposed around the main burner (see figure 1), and the injection port of the supplemental burner opens in a direction parallel to the axial direction (see figure above), and wherein the exit of the duct opens in a direction parallel to a radial direction perpendicular to the axial direction (at 303). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG KIM/
Primary Examiner
Art Unit 3741